Citation Nr: 0624083	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for hearing loss of 
the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.

The Board notes that service connection for hearing loss in 
the veteran's right ear was denied in an August 2005 Board 
decision.


FINDING OF FACT

Right ear hearing loss is manifested, at most, by an average 
pure tone threshold of 38 decibels with discrimination 
ability of 92 percent.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b) (1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Notice was provided in August 2001, prior to the August 2002 
rating decision.  Such notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of the evidence required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for an increased rating is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Discussion

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes eleven auditory 
acuity levels, from Level I for essentially normal acuity, 
through Level XI for profound deafness.  38 C.F.R. §§ 4.14, 
4.85, Diagnostic Code 6100 (2005).

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," the regulatory changes do 
not constitute liberalizing provisions.  38 C.F.R. § 4.86.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1,000 Hertz and 70 decibels or more at 2000 Hertz.  
The evidence of record indicates that the veteran's right ear 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

The Board appreciates the veteran's statements regarding the 
impact his hearing loss has on his life.  While the Board 
sympathizes with the veteran's obvious hearing difficulties, 
the Court has noted that the assignment of disability ratings 
for hearing impairment are arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Pursuant to 38 C.F.R. § 4.85(f), where impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a numeric designation at Level 
I, subject to the provisions of 38 C.F.R. § 3.383(a)(3) (This 
regulation applies only where there is hearing loss 
compensable to a degree of 10 percent in the service-
connected ear effective in August 2004 or where there is 
total deafness in the non-service-connected ear prior to 
August 2004; neither condition is met here.).  Therefore, the 
veteran's non-service-connected left ear is assigned to Level 
I.

The evidence of record includes a private audiological report 
dated in July 2001.  However, the audiometric findings were 
in graphic instead of numeric form.  The Board is unable to 
interpret the audiograms which are presented in graphic 
rather than numerical form.  See Kelly v. Brown, 7 Vet. App. 
471 (1995).  Therefore, these results may not be used in 
evaluating the veteran's current level of hearing impairment.

In February 2003, the veteran underwent VA examination.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
25
55
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The diagnosis was mild to moderate 
high frequency sensorineural hearing loss in the right ear.

In February 2005, the veteran testified before the 
undersigned.  He described having to tell people to repeat 
themselves or clarify statements when they spoke.  Many 
times, this occurred over the telephone.  He often increased 
the volume on the telephone to hear the other person.  It was 
easier to hear when he spoke to someone in person, because he 
had learned to read lips.

In September 2005, the veteran again underwent VA 
examination.  The claims file was reviewed.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
55
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The diagnosis was mild to moderate 
high frequency sensorineural hearing loss in the right ear.

Evaluating the veteran's right ear hearing loss under the 
above criteria, the Board finds that the veteran's February 
2003 examination reveals an average pure tone threshold for 
the veteran's right ear of 38 decibels, with speech 
recognition of 96 percent.  Evaluating these test scores 
based on Table VI, found at 38 C.F.R. § 4.85, would reflect 
that the veteran's right ear hearing acuity is at Level I.  
The September 2005 examination reveals an average pure tone 
threshold for the veteran's right ear of 35 decibels, with 
speech recognition of 92 percent.  Evaluating these test 
scores based on Table VI also reflects that the veteran's 
right ear hearing acuity is at Level I.  As noted above, his 
non-service-connected left ear is considered to be at Level 
I.

This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a noncompensable evaluation, 
and no more.  In order to be assigned a 10 percent disability 
rating, the veteran would have to have total deafness in his 
non-service-connected left ear or Level X hearing in his 
service-connected right ear.  None of the examination 
findings on VA examination reflect that level of disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The Board appreciates the veteran's 
concerns about his right ear hearing loss; however, it is 
impairment of earning capacity that is paramount.  Here, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting compensation for 
the level of right ear hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this matter, and does not find the evidence to be so 
evenly balanced that there is reasonable doubt as to any 
material issue regarding the matter of an increased 
(compensable) rating for the service-connected hearing loss, 
right ear.  The preponderance of the evidence is clearly 
against the claim.


ORDER

A compensable evaluation for hearing loss of the right ear is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


